67 F.3d 289NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
UNITED STATES of America, Appellee,v.Richard B. HUDSON, Sr., Defendant, Appellant.
No. 95-1269.
United States Court of Appeals, First Circuit.
Sept. 29, 1995.

Richard B. Hudson, Sr. on brief pro se.
Jay P. McCloskey, United States Attorney, and F. Mark Terison, Assistant United States Attorney, on brief for appellee.
Before Torruella, Chief Judge, Selya and Lynch, Circuit Judges.
Per Curiam.


1
The judgment is affirmed substantially for the reasons recited by the Magistrate-Judge in his Report and Recommendation dated December 14, 1994.  We add that defendant's claim of ineffective assistance of counsel, even if properly before us, would necessarily fail on the merits.  Contrary to defendant's suggestion, the record before us discloses no significant discrepancies between the debriefing statements, on the one hand, and the trial testimony, on the other, of the two witnesses in question.  And as we had occasion to observe in our decision on direct appeal, see United States v. Hudson, 970 F.2d 948, 950-54 (1st Cir.1992) (passim ), co-defense counsel conducted a diligent cross-examination of these and all other witnesses.


2
Affirmed.